Exhibit 1 AGREEMENT OF JOINT FILING In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a Statement on Schedule 13G (including any and all amendments thereto) with respect to the securities of Voyager Learning Company, and further agree that this Joint Filing Agreement shall be included as an Exhibit to such joint filings. The undersigned further agree that each party hereto is responsible for the timely filing of such Statement on Schedule 13G and any amendments thereto, and for the accuracy and completeness of the information concerning such party contained therein; provided, however, that no party is responsible for the accuracy or completeness of the information concerning any other party, unless such party knows or has reason to believe that such information is inaccurate. IN WITNESS WHEREOF, the undersigned have executed this Agreement as of November 19, 2008. FOXHILL OPPORTUNITY MASTER FUND, L.P. By: /s/ Neil Weiner Name:Neil Weiner Title:Authorized Person FOXHILL OPPORTUNITY FUND, L.P. By: FOXHILL CAPITAL (GP), LLC, its general partner By: /s/ Neil Weiner Name:Neil Weiner Title:Managing Member FOXHILL OPPORTUNITY OFFSHORE FUND, LTD. By: /s/ Neil Weiner Name:Neil Weiner Title:Director FOXHILL CAPITAL (GP), LLC By: /s/ Neil Weiner Name:Neil Weiner Title:Managing Member FOXHILL CAPITAL PARTNERS, LLC By: /s/ Neil Weiner Name:Neil Weiner Title:Managing Member /s/ Neil Weiner Neil Weiner
